                         IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                            Plaintiff,

                   v.

    JOHN PEARL SMITH, II,                           Case No. 3:16-cr-00086-SLG-1

                            Defendant.


               ORDER RE: MOTION TO STRIKE VICTIM IMPACT EVIDENCE

         Before the Court at Docket 362 is Defendant John Pearl Smith, II’s Motion to Strike

Victim Impact Evidence under the Eighth and Fourteenth Amendments. The Government

filed an opposition. 1 Mr. Smith did not file a reply.

         The Government has indicated that it will seek to introduce victim impact evidence

if a penalty phase is needed in Mr. Smith’s trial. 2 Specifically, the Government seeks to

introduce evidence that Mr. Smith “caused injury, harm, and loss to Ben Gross’s and

Crystal Denardi’s family and friends as evidence by the impact of their death on her [sic]

family and friends.”3

         The Supreme Court, in Payne v. Tennessee, held that the Eight Amendment does

not generally prohibit the use of victim impact evidence in capital sentencing. 4 Prior to




1
    Docket 378.
2
    Docket 168 at 5 (Notice of Intent to Seek a Sentence of Death).
3
    Docket 168 at 5 (Notice of Intent to Seek a Sentence of Death).
4
    501 U.S. 808, 827 (1991).
Payne, victim impact evidence was prohibited unless it related directly the circumstances

of the crime 5 and prosecutors could not argue victim impact to the jury. 6

         The Payne Court considered a Tennessee double-homicide capital case where a

victim-impact witness testified about the effect of the loss of his mother and sister on a

young boy, who survived the same attack. 7 The prosecution referenced this testimony in

its closing arguments. 8 The Court reasoned that prohibiting victim impact evidence

“unfairly weighted the scales in a capital trial; while virtually no limits are placed on the

relevant mitigating evidence a capital defendant may introduce concerning his own

circumstances . . . .”9 The Court found that “[v]ictim impact evidence is simply another

form or method of informing the sentencing authority about the specific harm caused by

the crime in question, evidence of a general type long considered by sentencing

authorities . . . . In the majority of cases, and in this case, victim impact evidence serves

entirely legitimate purposes.”10 As stated by the Supreme Court in a later case, “[t]he

Eighth Amendment . . . permits capital sentencing juries to consider evidence relating to

the victim's personal characteristics and the emotional impact of the murder on the




5
    Booth v. Maryland, 482 U.S. 496 (1987).
6
    South Carolina v. Gathers, 490 U.S. 805 (1989).
7
    Payne v. Tennessee, 501 U.S. 808, 814–15 (1991).
8
    Payne v. Tennessee, 501 U.S. 808, 815–16 (1991).
9
    Payne v. Tennessee, 501 U.S. 808, 822 (1991).
10
     Payne v. Tennessee, 501 U.S. 808, 825 (1991).

Case No. 2016-cr-00086-SLG, United States v. Smith
Order Re: Motion to Strike Victim Impact Evidence
Page 2 of 4
victim's family in deciding whether an eligible defendant should receive a death

sentence.”11

          After Payne, in 1994 Congress authorized the use of victim impact evidence as

part of the Federal Death Penalty Act’s penalty-phase scheme:

          The factors for which notice is provided under this subsection may include
          factors concerning the effect of the offense on the victim and the victim’s
          family, and may include oral testimony, a victim impact statement that
          identifies the victim of the offense and the extent and scope of the injury
          and loss suffered by the victim and the victim’s family, and any other
          relevant information. 12

          Mr. Smith recognizes that Payne is controlling precedent but maintains that it was

wrongly decided and should be overturned. 13 The Government agrees that Payne is

controlling and emphasizes that both Payne and the FDPA allow introduction of victim

impact evidence. 14 This Court is bound by the Supreme Court’s reasoning and holding

in Payne and its progeny, which allow victim impact evidence. 15

          Although the Government may introduce victim impact evidence in a variety of

ways, 16 it is not without limitations. “Victim impact evidence gives a ‘quick glimpse’ of the



11
     Jones v. United States, 527 U.S. 373, 395 (1999).
12
     18 U.S.C. § 3593(a)(2).
13
     Docket 362 at 2, 6.
14
     Docket 378 at 2–4.
15
  See, e.g., Jones v. United States, 527 U.S. 373, 395 (1999); Bosse v. Oklahoma, 501 U.S.
808 (2016) (per curiam).
16
   The Ninth Circuit recently held that victim impact evidence is not limited to “evidence of a
victim’s personally characteristics . . . to the extent those characteristics influenced, and thus
reveal something about, the relationship the victim had with his or her family.”16 The language
of 18 U.S.C. § 3593(a)(2) “is illustrative, not exhaustive” and thus did not “prohibit evidence of a
victim’s professional accomplishments or value to the community.” United States v. Mikhel, 889
F.3d 1003, 1052 (9th Cir. 2018), cert. petition docketed, Feb. 7, 2019. But see United States v.
Fields, 516 F.3d 923,946–47 (10th Cir. 2008) (prohibiting victim impact evidence about
Case No. 2016-cr-00086-SLG, United States v. Smith
Order Re: Motion to Strike Victim Impact Evidence
Page 3 of 4
victim’s life and of his ‘uniqueness as an individual human being.’” 17 Victim impact

evidence may not include “characterizations and opinions from a victim’s family members

about the crime, the defendant, and the appropriate sentence.” 18 The Court also acts as

a gatekeeper to ensure that victim impact evidence does not violate due process by being

“so unduly prejudicial that it renders the trial fundamentally unfair” 19 and to ensure that its

probative value is not outweighed by the risk of unfair prejudice, confusion of the issues,

or misleading the jury. 20

          In light of the foregoing, IT IS ORDERED that the motion at Docket 362 is DENIED.

However, Mr. Smith may file motions in limine relating to specific victim impact evidence

that he maintains should be limited or excluded.




          DATED this 1st day of April, 2019, at Anchorage, Alaska.

                                                         /s/ Sharon L. Gleason
                                                         UNITED STATES DISTRICT JUDGE




“impersonal utilitarian” losses to co-workers or “generalized notions of social value” to the
community at large).
17
  United States v. Mikhel, 889 F.3d 1003, 1052 (9th Cir. 2018) cert. petition docketed, Feb. 7,
2019) (quoting Payne v. Tennessee, 501 U.S. 808 at 822–23 (1991)).
18
  Bosse v. Oklahoma, 501 U.S. 808 (2016) (per curiam) (holding that Payne did not alter the
preexisting prohibition on this type of improper victim impact evidence).
19
     Payne v. Tennessee, 501 U.S. 808, 825 (1991).
20
     18 U.S.C. § 3593(c).

Case No. 2016-cr-00086-SLG, United States v. Smith
Order Re: Motion to Strike Victim Impact Evidence
Page 4 of 4
